DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
Claims 1-20 and 23-25 are pending. Claims 13-20 are withdrawn. Claims 21-22 are cancelled. A first action on the merits of claims 1-13 and 23-25 are as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the planar substrate as claimed in independent claims 1 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that the planar substrate is shown in other embodiments, 4 and 5, but is not shown in the claimed embodiments, Figs. 1-3. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the electrically insulating material being arranged such that…” However, without the electrically insulating material being arranged on a specific structure, e.g. the graphene passivation layer, the substrate and/or the metal portion, the claim limitation is indefinite. Similar claim limitations are also recited in claims 3 & 7. 
Additionally, claims 1 & 8 recite “a metal portion” which can be interpreted as a portion of a metal structure/core. It is unclear whether applicant intends to claim a portion of a metal comprising all the surfaces and the wall, which would be indefinite or a metal/metal core comprising the wall and surfaces. Appropriate correction is required. 
Claim 8 recites “a wall connecting the proximal surface”. However, the claim is indefinite since Applicant failed to recite another structure other than the proximal surface in which the wall connects to. 
Accordingly, claims 1-7, 9-12 and 23-25 are rejected by virtue of their dependency on independent claim 1 or 8.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kipke (U.S. PGPub. No. U.S. PGPub. No. 2015/0247041).
In regard to independent claims 1 & 8 and claims 2-3, 5-7,  9, 11 & 24,  Kipke discloses a flexible neural electrode (see Figs. 12A-12D, [0038]) for use in the body of a subject, comprising:
a planar substrate ([0080]-[0081] & Fig. 12A-12D: printed circuit board);
a metal portion (‘carbon’ as shown in exemplary Fig. 12D is easily substituted by various known materials including gold, platinum, tungsten, steel, iridium, or other conductive composite materials, [0059], thus meeting claims 2 & 9), the metal portion 
a graphene passivation layer surmounting essentially the entirety of the distal surface of the metal portion (in the exemplary Fig. 12D, PEDOT is coated onto the distal surface of the ‘carbon’ or the metal; elsewhere in the reference discloses that the coating can be any of the known biocompatible conductive coatings including graphene, [0091]); and 
an electrically insulating material surmounting the wall (in the exemplary Fig. 12D, Parylene and PPX-PEG are disposed on the wall of the carbon ) and arranged such that at least a portion of the graphene passivation layer (the distal surface of the metal portion) is exposed (the arrangement of Parylene and PPX-PEG allows for the distal surface of the graphene layer or PEDOT to be exposed as shown in the exemplary Fig. 12D); and
a conductive lead extending from the proximal surface of the metal portion (Fig. 8B illustrates that the metal portion comprises an electrical bond to connector). 
However, the embodiment of Fig. 12D is silent as to the graphene passivation layer surmounting at least a portion of the wall of the metal portion. 
Kipke further discloses that in certain embodiments, one or more of portions of insulative layer may be removed to provide a plurality of discrete windows and expose the metal portion/core so that the windows are filled with conductive biocompatible coating. Note that the windows are filled with the biocompatible coating such as the graphene passivation layer and .   
Claims 4, 10, 12, 23 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kipke, and further in view of Papakonstantinou (U.S. PGPub. No. 2015/0247041).
In regards to claims 4, 10, 12, 23 & 25, Kipke discloses the invention substantially as claimed in claim 1 or 8 and discussed above. However, Kipke is silent as to the graphene passivation layer comprising a single graphene layer or monolayer or the graphene is doped such that the graphene is p-type graphene. 
Papakonstantinou teaches a graphene passivation layer surmounting a planar metal layer ([0027]-[0028]), wherein the graphene passivation layer is a single monolayer of graphene ([0022]: coating comprises or consists of a single monoatomic silicone-doped p-type graphene layer, [0030], [0040]-[0049]: dopant includes boron). Given that Kipke is silent as to the specifics of the graphene coating, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the process of provide a single monolayer of graphene to a metal as taught by Papakonstantinou, thereby arriving at the claimed invention. Providing graphene coating to a metal is known in the art to provide various benefits including anti-corrosion benefits ([0001]) and coating a metal with a monolayer, p-type graphene involves routine skilled in the art.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/19/2021